OPINION — AG -(1) THE THIRTY(30) DAY LEAVE OF ABSENCE AUTHORIZED BY 70 O.S. 1971, 6-105(D) [70-6-105], MEANS THIRTY (30) WORKING DAYS AND NOT THIRTY(30) CALENDAR DAYS. NON WORKING DAYS ARE NOT CONSIDERED PART OF THE THIRTY(30) DAYS AUTHORIZED. (2) 70 O.S. 1971, 6-105(D) [70-6-105], APPLIES SPECIFICALLY TO TEACHERS; AND ALLOWS THEM THIRTY(30) WORKING DAYS LEAVE OF ABSENCE; 44 O.S. 1975 Supp., 209 [44-209] AND 72 O.S. 1975 Supp., 48 [72-48], DO NOT APPLY TO TEACHERS AND THEREBY LIMIT THEM TO TWENTY(20) DAYS OF LEAVE OF ABSENCE. (3) A TEACHER WITH A CONTINUING CONTRACT WHO HAS BEEN ORDERED TO ACTIVE MILITARY LEAVE OR MILITIA DUTY OR SERVICE TO BEGIN BEFORE COMMENCEMENT OF THE CONTRACTUAL SCHOOL DUTIES, IS, PURSUANT TO THE PROVISIONS OF 70 O.S. 1971, 6-105(D) [70-6-105], ENTITLED TO A LEAVE OF ABSENCE FROM SUCH SCHOOL EMPLOYMENT WITHOUT LOSS OF PAY FOR THE FIRST THIRTY(30) WORKING DAYS OF SUCH ABSENCE FROM SCHOOL EMPLOYMENT, THE THIRTY(30) DAY PERIOD TO BEGIN RUNNING THE FIRST WORKING DAY OF SCHOOL EMPLOYMENT OCCURRING AFTER THE COMMENCEMENT OF SUCH ACTIVE MILITARY OR MILITIA DUTY. CITE: OPINION NO. 71-297, OPINION NO. 71-396, 70 O.S. 1971, 6-101(D) [70-6-101], 70 O.S. 1971, 6-106 [70-6-106] (HAROLD B. MCMILLAN JR)